Title: From George Washington to Brigadier General David Forman, 15 May 1777
From: Washington, George
To: Forman, David



Sir
Head Quarters Morris Town 15th May 1777

I am favd with yours of the 11th with the proposition for exchanging Capts. Campbell and Harrison for Messs. Richard McKnight and Thomas Little. This I can by no means assent to, as it would be establishing a precedent of a dangerous Nature in its consequences. For then, whenever any of their provincial Officers fell into our Hands, they would send out parties and pick up some of the Inhabitants of Reputation in order to procure their Release by exchange. I will however desire Mr Boudinot, our Commissary of prisoners, to represent this Matter to Mr Loring the Commissary of the British, and endeavour to bring about the Exchange in some other Manner.
I have no doubt of your Vigilance & Care, but I would beg you to bear in mind, that one intent, of sending these Flags, is to obtain intelligence, which is clearly the Case, from their always sending people

who know the Country well to conduct them. I therefore desire that such persons may never be permitted to come on Shore. I am Sir Yr most obt Servt

Go: Washington

